Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
Claims 1, 4, and 11 have been amended.  Claims 2-3 and 12-13 have been cancelled.  Claims 1, 4-6, 8-9, 11, 14-16, and 18-19 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's persuasive argument to claim 9 to obviate the previous objection in regard to typographical errors and informalities.  The previous objection to the said claim is hereby withdrawn.
  Applicant's cancellation of claim 12 to obviate the previous objection in regard to typographical errors and informalities.  The previous objection to the said claim is hereby withdrawn.
  Applicant's amendment to claims 1 and 11 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness to claims 1-6, 8-9, 11-16, and 18-19.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Regarding claim 1, for readability, comma needs to be removed and/or added in the following limitation:  “if the configured uplink resource is allocated, transmitting the BSR by using the configured uplink resource[[,]] in case that a transmission period of the configured uplink resource is less than a threshold value, or transmitting the BSR through a random access procedure in case that the transmission period of the configured uplink resource is greater than or equal to the threshold value” (emphases added).

Regarding claim 11, for readability, comma needs to be removed and/or added in the following limitation:  “if the configured uplink resource is allocated, transmitting the BSR by using the configured uplink resource in case that a transmission period of the configured uplink resource is less than a threshold value, or transmitting the BSR through a random access procedure in case that the transmission period of the configured uplink resource is greater than or equal to the threshold value” (emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Zhang et.al. (US Patent Application Publication, 2020/0196327, hereinafter, “Zhang”), further in view of Kaukoranta et.al. (US Patent Application Publication, 2010/0255850, hereinafter, “Kaukoranta”).
Regarding claim 1, Babaei teaches:
A method of transmitting a buffer status report (BSR) of a user equipment (Babaei:  a buffer status reporting procedure may be used to provide a serving base station with information about the amount of data available for transmission in uplink buffers.  ¶ [0192]), the method comprising: 
triggering a procedure for the BSR corresponding to a predefined logical channel (Babaei:  a buffer status report (BSR) may be triggered due to data becoming available for one or more logical channel and/or one or more logical channel groups.  ¶ [0193]); 
determining whether a resource for transmitting a scheduling request corresponding to the logical channel is allocated by a base station (Babaei:  the base station may configure (e.g., using one or more radio resource control (RRC) messages and or other configuration messages) a wireless device with a plurality of scheduling request configurations (e.g., resource configuration). In an example, a scheduling request in the plurality of scheduling requests may correspond to one or more logical channels.  ¶ [0194]).
Babaei does not explicitly teach:
determining whether a configured uplink resource corresponding to the logical channel is allocated by the base station, if the resource for transmitting a scheduling request is not allocated;
if the configured uplink resource is allocated, transmitting the BSR by using the configured uplink resource, in case that a transmission period of the configured uplink resource is less than a threshold value or transmitting the BSR through a random access procedure in case that the transmission period of the configured uplink resource is greater than or equal to the threshold value,
wherein the configured uplink resource is a resource used for periodically transmitting uplink data without scheduling through a physical downlink control channel (PDCCH). 
However, in the same field of endeavor, Zhang teaches:
determining whether a configured uplink resource corresponding to the logical channel is allocated by the base station, if the resource for transmitting a scheduling request is not allocated (Zhang:  if no PUCCH resource is configured for SR [Scheduling Request], the UE may consider grant-free PUSCH [i.e., configured resource] first (which may be in this TTI or the next few TTIs if cross-subframe scheduling is used). If no grant-free PUSCH available [i.e., determining if configured resource is available], SR may use RACH.  ¶ [0153]); and
wherein the configured uplink resource is a resource used for periodically transmitting uplink data without scheduling through a physical downlink control channel (PDCCH) (Zhang:  the UE may consider grant-free PUSCH [i.e., configured uplink resource] first (which may be in this TTI [i.e., transmission period] or the next few TTIs if cross-subframe scheduling is used) [i.e., grant-free resources are not scheduled via downlink PDCCH].  ¶ [0153-0154]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei to include the features as taught by Zhang above in order to maximize the use of the radio air interface resources. (Zhang, ¶ [0264]).
Babaei-Zhang does not explicitly teach:
if the configured uplink resource is allocated, transmitting the BSR by using the configured uplink resource, in case that a transmission period of the configured uplink resource is less than a threshold value or transmitting the BSR through a random access procedure in case that the transmission period of the configured uplink resource is greater than or equal to the threshold value. 
However, in the same field of endeavor, Kaukoranta teaches:
if the configured uplink resource is allocated (Kaukoranta:  During the uplink transmission, the user equipment may use the allocated resources to send buffer status reports and request resources for transmitting data in the buffer. Fig. 1 and ¶ [0024]), transmitting the BSR through a random access procedure in case that the transmission period of the configured uplink resource is greater than or equal to the threshold value (Kaukoranta:  if the current uplink allocation is not sufficient for transmitting all of the data in the buffer, the user equipment may initiate a resource request procedure using the RACH [random access channel]. The RACH procedure may be initiated ... after a predefined delay period [i.e., threshold value] ... Reporting of unsent data may be achieved using means such as buffer status reports.  Fig. 1 and ¶ [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei-Zhang to include the features as taught by Kaukoranta above in order to allow data to be transmitted. (Kaukoranta, ¶ [0024]).

Regarding claim 4, Babaei-Zhang-Kaukoranta discloses on the features with respect to claim 1 as outlined above.
Babaei further teaches:  
further comprising transmitting the BSR through a random access procedure if configured uplink resource is not allocated (Babaei:  In an example, the first SR may be triggered in response to a first BSR being triggered and lack of resources (e.g., PUSCH or PUSCH like resources) for transmission of the first BSR. The wireless device may initiate a random access procedure if no valid SR resource is configured for requesting resources for the at least one first logical channel and the configuration parameters indicates that the random access procedure is not skipped for the at least one first logical channel.  ¶ [0219]).

Regarding claim 6, Babaei-Zhang-Kaukoranta discloses on the features with respect to claim 4 as outlined above.
Zhang further teaches:  
stopping performing the random access procedure when an uplink resource is allocated during the random access procedure and transmitting the BSR by using the allocated uplink resource (Zhang:  it is advantageous to cancel a RACH procedure triggered by SR if PUCCH resource become available for the transmission of the SR or an UL-SCH resource for the BSR transmission becomes available before the Random Access Response (RAR) message is received by the UE.  ¶ [0257]).
The rationale and motivation for adding this teaching of Zhang is the same as the rationale and motivation for Claim 1.  

Regarding claim 11, Babaei teaches:
A user equipment for transmitting a buffer status report (BSR), the user equipment comprising (Babaei:  a buffer status report (BSR) MAC CE may be transmitted by a wireless device to a serving base station.   ¶ [0192]): 
a transceiver (Babaei: wireless device 406 may include at least one communication interface 407 ... Transceivers may be employed in devices such as wireless devices.  Fig. 4 and ¶ [0145]); and
at least one controller coupled with the transceiver and configured to (Babaei:  The wireless device 406 may include at least one communication interface 407, at least one processor 408.  Fig. 4 and ¶ [0145]): 
trigger a procedure for the BSR corresponding to a predefined logical channel (Babaei:  a buffer status report (BSR) may be triggered due to data becoming available for one or more logical channel and/or one or more logical channel groups.  ¶ [0193]),
determine whether a resource for transmitting a scheduling request corresponding to the predefined logical channel is allocated by a base station (Babaei:  the base station may configure (e.g., using one or more radio resource control (RRC) messages and or other configuration messages) a wireless device with a plurality of scheduling request configurations (e.g., resource configuration). In an example, a scheduling request in the plurality of scheduling requests may correspond to one or more logical channels.  ¶ [0194]).
Babaei does not explicitly teach:
determine whether a configured uplink resource corresponding to the logical channel is allocated by the base station, if the resource for transmitting a scheduling request is not allocated, and
if the configured uplink resource is allocated, transmitting the BSR by using the configured uplink resource in case that a transmission period of the configured uplink resource is less than a threshold value or transmitting the BSR through a random access procedure in case that the transmission period of the configured uplink resource is greater than or equal to the threshold value,
wherein the configured uplink resource is a resource used for periodically transmitting uplink data without scheduling through a physical downlink control channel (PDCCH). 
However, in the same field of endeavor, Zhang teaches:
determine whether a configured uplink resource corresponding to the logical channel is allocated by the base station, if the resource for transmitting a scheduling request is not allocated (Zhang:  if no PUCCH resource is configured for SR [Scheduling Request], the UE may consider grant-free PUSCH [i.e., configured resource] first (which may be in this TTI or the next few TTIs if cross-subframe scheduling is used). If no grant-free PUSCH available [i.e., determining if configured resource is available], SR may use RACH.  ¶ [0153]), and
wherein the configured uplink resource is a resource used for periodically transmitting uplink data without scheduling through a physical downlink control channel (PDCCH) (Zhang:  the UE may consider grant-free PUSCH [i.e., configured uplink resource] first (which may be in this TTI [i.e., transmission period] or the next few TTIs if cross-subframe scheduling is used) [i.e., grant-free resources are not scheduled via downlink PDCCH].  ¶ [0153-0154]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei to include the features as taught by Zhang above in order to maximize the use of the radio air interface resources. (Zhang, ¶ [0264]).
Babaei-Zhang does not explicitly teach:
if the configured uplink resource is allocated, transmitting the BSR by using the configured uplink resource in case that a transmission period of the configured uplink resource is less than a threshold value or transmitting the BSR through a random access procedure in case that the transmission period of the configured uplink resource is greater than or equal to the threshold value. 
However, in the same field of endeavor, Kaukoranta teaches:
if the configured uplink resource is allocated (Kaukoranta:  During the uplink transmission, the user equipment may use the allocated resources to send buffer status reports and request resources for transmitting data in the buffer. Fig. 1 and ¶ [0024]), transmitting the BSR through a random access procedure in case that the transmission period of the configured uplink resource is greater than or equal to the threshold value (Kaukoranta:  if the current uplink allocation is not sufficient for transmitting all of the data in the buffer, the user equipment may initiate a resource request procedure using the RACH [random access channel]. The RACH procedure may be initiated ... after a predefined delay period [i.e., threshold value] ... Reporting of unsent data may be achieved using means such as buffer status reports.  Fig. 1 and ¶ [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei-Zhang to include the features as taught by Kaukoranta above in order to allow data to be transmitted. (Kaukoranta, ¶ [0024]).

Regarding claim 14, Babaei-Zhang-Kaukoranta discloses on the features with respect to claim 11 as outlined above.
Babaei further teaches:  
wherein the at least one controller is further configured to transmit the BSR through a random access procedure if configured uplink resource is not allocated (Babaei:  In an example, the first SR may be triggered in response to a first BSR being triggered and lack of resources (e.g., PUSCH or PUSCH like resources) for transmission of the first BSR. The wireless device may initiate a random access procedure if no valid SR resource is configured for requesting resources for the at least one first logical channel and the configuration parameters indicates that the random access procedure is not skipped for the at least one first logical channel.  ¶ [0219]).

Regarding claim 16, Babaei-Zhang-Kaukoranta discloses on the features with respect to claim 14 as outlined above.
Zhang further teaches:  
stop performing the random access procedure when an uplink resource is allocated during the random access procedure, and transmit the BSR by using the allocated uplink resource (Zhang:  it is advantageous to cancel a RACH procedure triggered by SR if PUCCH resource become available for the transmission of the SR or an UL-SCH resource for the BSR transmission becomes available before the Random Access Response (RAR) message is received by the UE.  ¶ [0257]).
The rationale and motivation for adding this teaching of Zhang is the same as the rationale and motivation for Claim 11.  

Claims 5, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei-Zhang-Kaukoranta in view of Lee et.al. (US Patent Application Publication, 2020/0163122, hereinafter, “Lee”).
Regarding claim 5, Babaei-Zhang-Kaukoranta discloses on the features with respect to claim 4 as outlined above.
Babaei-Zhang-Kaukoranta does not explicitly teach:
transmitting the BSR through Msg3 (Message3). 
However, in the same field of endeavor, Lee teaches:
transmitting the BSR through Msg3 (Message3) (Lee:  The UE may perform a UL transmission (i.e., Msg3) according to the UL grant and the TA information in the RAR. When the random access procedure is used for uplink resource assignment, Msg3 may include C-RNTI MAC control element (CE), and then eNB may transmit a PDCCH addressed to C-RNTI of the UE, which includes an UL grant for a new transmission as the contention resolution message. The UE may transmit a buffer status report using the UL grant for the new transmission.  Fig. 7 and ¶ [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei-Zhang-Kaukoranta to include the features as taught by Lee above in order to provide a method for efficiently requesting an uplink resource. (Lee, ¶ [0008]).

Regarding claim 8, Babaei-Zhang-Kaukoranta-Lee discloses on the features with respect to claim 5 as outlined above.
Babaei further teaches:
when the resource for transmitting the scheduling request is allocated (Babaei:  At 3010, a wireless device may receive from a base station, one or more messages indicating: a first scheduling request (SR) resource and a second SR resource. The first SR resource may be of the base station and correspond to a first logical channel.  Fig. 30 and ¶ [0278]), transmitting the scheduling request by using the resource for transmitting the allocated scheduling request (Babaei:  At 3020, an SR may be triggered in response to uplink resources not being available for transmission of a triggered buffer status report (BSR). The triggered BSR may be in response to uplink data becoming available for one of the first logical channel or the second logical channel.  Fig. 30 and ¶ [0278]); and
transmitting the BSR by using the allocated uplink resource in response to the scheduling request (Babaei:  At 3040, in response to the transmitting of the SR, an uplink grant may be received from the base station. The uplink grant may be for transmission of one or more transport blocks in a transmission duration that corresponds to the one of: the first logical channel or the second logical channel.  According to an embodiment, the wireless device may further transmit, in response to the uplink grant, one or more transport blocks comprising the BSR.  Fig. 30 and ¶ [0278-0279]).

Regarding claim 15, Babaei-Zhang-Kaukoranta discloses on the features with respect to claim 14 as outlined above.
Babaei-Zhang-Kaukoranta does not explicitly teach:
wherein the at least one controller is further configured to transmit the BSR through Msg3 (Message3). 
However, in the same field of endeavor, Lee teaches:
wherein the at least one controller is further configured to transmit the BSR through Msg3 (Message3) (Lee:  The UE may perform a UL transmission (i.e., Msg3) according to the UL grant and the TA information in the RAR. When the random access procedure is used for uplink resource assignment, Msg3 may include C-RNTI MAC control element (CE), and then eNB may transmit a PDCCH addressed to C-RNTI of the UE, which includes an UL grant for a new transmission as the contention resolution message. The UE may transmit a buffer status report using the UL grant for the new transmission.  Fig. 7 and ¶ [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei-Zhang-Kaukoranta to include the features as taught by Lee above in order to provide a method for efficiently requesting an uplink resource. (Lee, ¶ [0008]).

Regarding claim 18, Babaei-Zhang-Kaukoranta-Lee discloses on the features with respect to claim 15 as outlined above.
Babaei further teaches:
transmit the scheduling request (Babaei:  At 3020, an SR may be triggered in response to uplink resources not being available for transmission of a triggered buffer status report (BSR). The triggered BSR may be in response to uplink data becoming available for one of the first logical channel or the second logical channel.  Fig. 30 and ¶ [0278]) by using the resource for transmitting the allocated scheduling request (Babaei:  At 3010, a wireless device may receive from a base station, one or more messages indicating: a first scheduling request (SR) resource and a second SR resource. The first SR resource may be of the base station and correspond to a first logical channel.  Fig. 30 and ¶ [0278]), and
transmit the BSR by using the allocated uplink resource in response to the scheduling request (Babaei:  At 3040, in response to the transmitting of the SR, an uplink grant may be received from the base station. The uplink grant may be for transmission of one or more transport blocks in a transmission duration that corresponds to the one of: the first logical channel or the second logical channel.  According to an embodiment, the wireless device may further transmit, in response to the uplink grant, one or more transport blocks comprising the BSR.  Fig. 30 and ¶ [0278-0279]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei-Zhang-Kaukoranta in view of Damnjanovic et.al. (US Patent Application Publication, 2012/0134305, hereinafter, “Damnjanovic”).
Regarding claim 9, Babaei-Zhang-Kaukoranta discloses on the features with respect to claim 1 as outlined above.
Babaei-Zhang-Kaukoranta does not explicitly teach:
receiving a configuration message for the scheduling request; and
transmitting a confirmation message for the configuration message. 
However, in the same field of endeavor, Damnjanovic teaches:
receiving a configuration message for the scheduling request (Damnjanovic:  Initially, at block 905, one or more scheduling request (SR) resources are allocated to a user equipment.  Fig. 9 and ¶ [0083]); and
transmitting a confirmation message for the configuration message (Damnjanovic:  feedback is received from the user equipment on the allocated SR resources, as noted at block 910.  Fig. 9 and ¶ [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei-Zhang-Kaukoranta to include the features as taught by Damnjanovic above in order to facilitate the transmission of acknowledgment/negative acknowledgment (ACK/NACK) feedback with positive scheduling requests. (Damnjanovic, ¶ [0007]).

Regarding claim 19, Babaei-Zhang-Kaukoranta discloses on the features with respect to claim 11 as outlined above.
Babaei-Zhang-Kaukoranta does not explicitly teach:
wherein the user equipment is further configured to receive a configuration message for the scheduling request, and transmit a confirmation message for the configuration message. 
However, in the same field of endeavor, Damnjanovic teaches:
wherein the user equipment is further configured to receive a configuration message for the scheduling request (Damnjanovic:  Initially, at block 905, one or more scheduling request (SR) resources are allocated to a user equipment.  Fig. 9 and ¶ [0083]), and transmit a confirmation message for the configuration message (Damnjanovic:  feedback is received from the user equipment on the allocated SR resources, as noted at block 910.  Fig. 9 and ¶ [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei-Zhang-Kaukoranta to include the features as taught by Damnjanovic above in order to facilitate the transmission of acknowledgment/negative acknowledgment (ACK/NACK) feedback with positive scheduling requests. (Damnjanovic, ¶ [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416


/AJIT PATEL/Primary Examiner, Art Unit 2416